Smith, J. • This was a bill in chancery to open an administrator’s account, which had been confirmed by the Probate Court, for alleged frauds in obtaining credits for traveling expenses while on business of the estate and for excessive -commissions. It was stated that the clerk had omitted to give notice of the filing of said account. The bill was dismissed on demurrer. It is the settled doctrine of this court that mere errors of the Probate Courts in making allowances to administrators can be corrected only on appeal, and that they afford no ground for impeaching the settlements in a Court of Chancery. Ragsdale v. Stuart, 8 Ark., 268; Ringgold v. Stone, 20 Id., 527; Mock v. Pleasants, 34 Id., 64; Jones v. Graham, 36 Id., 383. There is no pretence that these allowances were obtained by misrepresentation, deception or imposition upon the court, but only that they were illegal. It is a very great irregularity for the Probate Court to confirm an administrator’s account before the notice prescribed by law has been given. But the clerk’s omission of his duty does not render the account fraudulent. Decree affirmed.